Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In accordance with MPEP 804(I)(B)(1)(b)(i), the provisional nonstatutory double patenting rejections over the claims of copending Application No. 17/059,288 have been withdrawn because the present application has the earliest effective U.S. filing date and such rejections would otherwise be the only rejection remaining in the present application.

The previous rejections under 35 U.S.C. 102(a)(2) over Kim et al. (US 2019/0127579) have been withdrawn because Applicant has provided a statement that properly invokes the prior art exception under 35 U.S.C. 102(b)(2)(C), see page 7 of Remarks filed 5/17/2022, such that the reference does not qualify as prior art.

Applicant’s arguments, see pages 8-11 of Remarks, filed 8/19/2021, with respect to the claims have been fully considered and are persuasive. Also see paragraphs 78 and 81 of the Final Rejection mailed 2/17/2022. The rejections of claims 1-9 and 11-13 under 35 35 U.S.C. 103 over Aepli (US 2015/0175804) has been withdrawn. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787